Petition for Writ of Mandamus Denied and Majority and Dissenting
Memorandum Opinions filed October 25, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00814-CR



                  IN RE MITCHELL THOMPSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1492257

                         MEMORANDUM OPINION

      On October 12, 2016, relator Mitchell Thompson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Maria T. Jackson, presiding judge of the 339th District Court of Harris County, to
vacate the order signed on August 24, 2016, that requires relator to submit to
testing to show whether or not relator has a sexually transmitted disease, or has
acquired immune deficiency syndrome, or human immunodeficiency virus
infection, antibodies to HIV or infection with any other probable causative agent of
AIDS.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by
appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding).

      Relator has not established that he is entitled to mandamus relief.

      Accordingly, we deny relator’s petition for writ of mandamus.



                                       /s/       Marc W. Brown
                                                 Justice


Panel consists of Justices McCally, Brown, and Wise (McCally, J., Dissenting).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2